DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
p. 1, ll. 9-11: “My invention related with all farmers who do agricultural irrigation Submersible pumps motors can run only with electric power”
p. 1, ll. 25-26: “Stainless steel impeller fans facing scoring, damaging, balancing problems because of turning at sandy and stony ambient inside of deep well”
p. 4, ll. 12-14: “Loop room quantities can be more than 2 units as per submersible pump size; all loop rooms after 1st loop room (20) will connect with same method like 2nd loop room (21) and air inlet and outlet connections perform as per 2nd loop room (21) style.”
p. 4, ll. 26-28: “The compressed air that lift and pushed the coil fins (7) move out from air discharge port (5) which located at body (1) follow hose connection (27) goes to 2nd loop room front cover service air inlet port (36).”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, there is a general lack of articles “a” and “the” or “said” making it unclear when an element is being positively recited for the first time and when a recitation is meant to refer to a previously recited limitation. See, e.g., claim 8, lines 1-6: “A submersible pump motor that run with compressed air (1A) comprising general case (25) with compressed air inlet and outlet ports (40-41) having main air delivery pipe (46) for supplying compressed air to 1st and 2nd chambers (20-21), exhaust air discharges from 2nd chamber discharge port (45) to out of general case (25)…”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references teach a variety of pneumatically actuated submersible pump systems that teach generally what the claims appear to be referencing. A determination of patentability of the claims over the prior art could not be made at this time due to the lack of clarity in the claims as presented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/            Primary Examiner, Art Unit 3746